                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT DAYTON


HENRY LUCAS, JR.                               :

       Plaintiffs,                             :    Case No. 3:17cv275

        -vs-                                   :    District Judge Walter H. Rice

UNITED PARCEL SERVICE, INC.                    :

       Defendant.                              :


                                       ORDER OF REFERENCE



       Pursuant to 28 U.S.C. §636(b)(1)(A), (B), and (C), and §636(b)(3), the above-captioned

action is hereby referred to United States Magistrate Judge Sharon L. Ovington, ADR Coordinator,

for purposes of conducting a mediation. The Mediation should be scheduled as soon as possible,

as this matter is set for Trial on June 14, 2021.



Dated: May 13, 2021                                                            (tp - per Judge Rice authorization after his
                                                                               review)
                                                           Walter H. Rice
                                                       United States District Judge
